Exhibit 5.1 September 15, 2016 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Towerstream Corporation, Form S-1 Registration Statement Ladies and Gentlemen: Reference is made to the Registration Statement on Form S-1 (File No. 333- 212995), as amended (the “ Registration Statement ”), filed by Towerstream Corporation, a Delaware corporation (the “ Company ”), under the Securities Act of 1933, as amended (the “ Securities Act ”). References to “Common Stock” are to shares of the common stock of the Company, par value $0.001 per share. The Registration Statement relates to: (i) the public offering of shares of Common Stock (the “ Primary Shares ”) and (ii) the resale by certain security holders (the “ Selling Stockholders ”) identified in the Registration Statement of up to 805,000 shares of Common Stock (the “ Secondary Shares ”), including 125,000 shares of Common Stock issued to a consultant (the “ Consultant Shares ”) and 680,000 shares of Common Stock issuable upon conversion of Series C Convertible Preferred Stock of the Company (the “ Conversion Shares ”). The Primary Shares and the Secondary Shares are collectively referred to herein as the “ Securities ” and each, a “ Security .” The opinion expressed herein is limited exclusively to the General Corporation Law of the State of Delaware (the “
